CONCESSION D'EXPLOITATION « BAGUEL »

AVENANT n°4

A LA CONVENTION ET SES ANNEXES

ENTRE

L'ETAT TUNISIEN

d’une part,

L'ENTREPRISE TUNISIENNE D’ACTIVITES PETROLIERES

ET

PERENCO TUNISIA COMPANY LTD

d’autre part.

Los
Avenant n°4 à la Convention et ses annexes

régissant la « Concession BAGUEL »

ENTRE LES SOUSSIGNES :

- L’Etat Tunisien (dénommé ci-après l’ « Autorité Concédante ») représenté par Monsieur
Mohamed Lamine Chakhari, Ministre de l’Industrie.

D'une part,

- L’Entreprise Tunisienne d’Activités Pétrolières (ci-après dénommée l’« ETAP »)
établissement public à caractère non administratif considérée comme entreprise publique, dont
le siège est situé au 54 Avenue Mohamed V 1002-Tunis, Tunisie représentée par son
Président Directeur Général, Monsieur Mohamed Akrout, dûment mandaté à cet effet.

ET,

- Perenco Tunisia Company Ltd (ci-après dénommée « Perenco »), société de droit des
Iles Caymans dont le siège social est situé au P.0. Box 309, Ugland House, South Church
Street, George Town, Grand Cayman KY1-1104, élisant domicile à Tunis à la Rue du Lac
Biwa, Immeuble Hentati, Les Berges du Lac 1053 Tunis, Tunisie, représentée par son
Directeur Général, Monsieur Rommé de Saint Léon, dûment habilité à cet effet.

D'autre part,

ETAP et Perenco sont désignées ci-après conjointement « le Titulaire » et individuellement
« le Co-Titulaire ».

IL A ETE PREALABLEMENT EXPOSE CE QUI SUIT :

- Une convention portant sur l’exploration et l’exploitation de substances minérales du
deuxième groupe sur un permis dit « Permis Douz » a été signée à Tunis le 1° avril 1980,
entre l’Etat Tunisien d’une part, ETAP et Amoco Tunisia Oil Company (AMOCO),
d’autre part, et approuvée par la loi n° 82-53 du 4 juin 1982 publiée au Journal Officiel de
la République Tunisienne (JORT) n° 42 du 11 juin 1982 (la "Convention”).

- Un arrêté du Ministre de l'Economie Nationale en date du 18 juin 1980 portant institution
du permis de recherches de substances minérales du second groupe dit Permis Douz au
profit de ETAP et AMOCO), a été publié au JORT n° 38 du 27 juin 1980.

Use
Un arrêté du Ministre de l'Economie Nationale en date 29 janvier 1982, portant cession
partielle des intérêts, droits et obligations détenus par AMOCO dans le Permis Douz au
profit des Sociétés Deutsche Mobil et Mobil Austria, a été publié au JORT n°8 du 9 février
1982.

Un arrêté du Ministre de l'Economie Nationale en date du 16 avril 1984, portant cession
totale des intérêts, droits et obligations détenus par Deutsche Mobil Oil Gewinnungs
G.M.B.H (DMOG) et Mobil Austria Aktien Gesselchaft (MOA) dans le Permis Douz au
profit d’AMOCO), a été publié au JORT n°27 du 24 avril 1984.

Un avenant n°1 à la Convention et ses annexes a été signé à Tunis le 26 avril 1984 entre
l'Etat Tunisien d’une part, et ETAP et AMOCO d’autre part, ayant pour objet l’extension
de la superficie initiale et la modification de la période initiale de validité du Permis Douz.
Cet avenant n°1 a été approuvé par la loi n°85-14 du 8 mars 1985 publiée au JORT n°21
du 15 mars 1985.

Un arrêté du Ministre de l’Economie Nationale en date du 5 juillet 1985 portant extension
de la superficie du Permis Douz au profit d’'ETAP et d’AMOCO), a été publié au JORT n°
55 du 19-23 juillet 1985.

Un arrêté du Ministre des Mines et de l’Energie en date du 3 juin 1987, portant institution
au profit d’'ETAP et d’AMOCO d’une concession d’exploitation de substances minérales
du second groupe dite « Concession BAGUEL », a été publié au JORT n°42 du 12 juin
1987.

Un arrêté du Ministre de l'Economie Nationale en date du 14 février 1990, portant la
cession totale des intérêts, droits et obligations détenus par AMOCO dans la
Concession BAGUEL au profit de Walter International Tunisia Inc, a été publié au JORT
n° 16 du 2 mars 1990.

ETAP et Walter International Tunisia Inc ont opté aux bénéfices des dispositions du décret
loi 85-9 du 14 septembre 1985 et ce par l’avenant n°2 à la Convention et ses annexes
régissant la Concession BAGUEL, qui a été signé à Tunis le 14 décembre 1989 entre l'Etat
Tunisien d’une part, et ETAP et Walter International Tunisia Inc, d’autre part. Ledit
avenant n°2 a été ratifié par la loi n°90-60 du 18 juin 1990, publiée au JORT n° 43 du 22
juin 1990.

Un arrêté du Ministre de l’Economie Nationale en date du 27 mai 1991, portant cession
partielle des intérêts, droits et obligations détenus par Walter International Tunisia Inc dans
la Concession BAGUEL, au profit des sociétés « Samedan Of Tunisia Inc » et « Freeport-
Mc Moran Tunisia Inc », a été publié au JORT n° 44 du 18 juin 1991.

Un arrêté du Ministre de l'Industrie en date du 6 septembre 1995, portant cession totale des
intérêts, droits et obligations détenus par les sociétés « Samedan Of Tunisia Inc » et
« Freeport-Mc Moran Tunisia Inc » dans la Concession BAGUEL, au profit de la société
Walter International Tunisia Inc, a été publié au JORT n°75 du 19 septembre 1995.

3

se
- Par lettre en date du 15 juin 1996, la société Walter International Tunisia Inc a changé de
dénomination en CMS NOMECO International Tunisia Inc.

- Par lettre en date du 27 avril 1999, la société CMS NOMECO International Tunisia Inc a
changé de dénomination en CMS Oil & Gas International (Tunisia) Company.

- Par lettre en date du 30 septembre 2002, Perenco S.A. a informé l’Autorité Concédante de
l’acquisition de la totalité des intérêts, droits et obligations de CMS, laquelle détenait
indirectement 100% du capital social de CMS Oil & Gas (Tunisia) Company. Un
changement de dénomination de CMS Oil & Gas (Tunisia) Company en Perenco Tunisia
Company a été notifié à l’Autorité Concédante et publié au Journal Officiel de la
République Tunisienne Annonces Légales Réglementaires et Judiciaires n°131 du 14 juillet
2003 page 3030.

- Un avenant n°3 à la Convention et ses annexes relatives à la Concession BAGUEL a été
signé à Tunis le 10 juillet 2006 entre l’Etat Tunisien d’une part, et la société « Perenco
Tunisia Company » et ETAP, d’autre part ayant pour objet la modification du prix du gaz.
Ledit avenant n°3 a été approuvé par la loi n°2006-82 du 25 décembre 2006, publiée au
JORT n°103 du 26 décembre 2006.

- Par lettre n° 312 en date du 26 octobre 2010 l’Autorité Concédante a notifié au Titulaire,
qu’en vertu de l’article 2 de l’avenant n°2 à la Convention régissant la Concession
BAGUEL, approuvé par la loi n° 90-60 du 18 juin 1990, la durée de validité de ladite
Concession est devenue trente (30) ans au lieu des cinquante (50) ans initialement prévus
par la Convention.

- Par fax en date du 6 août 2011, l’Autorité Concédante a notifié au Titulaire de la
concession BAGUEL, qu'après consultation des services compétents du premier ministère
et ceux du ministère de l’Industrie et de la Technologie, la durée de validité de la
Concession BAGUEL est de trente (30) ans à compter de la date de publication au JORT
de la loi approuvant l’avenant n°2 à la Convention régissant la Concession BAGUEL, à
savoir, le 22 juin 1990.

- Une demande en date du 20 septembre 2011, a été déposée à la Direction Générale de
l'Energie, par laquelle ETAP et Perenco Tunisia Company Ltd ont sollicité l’extension de
la durée de validité de la Concession BAGUEL de quinze (15) ans, soit du 22 juin 2020 au
21 juin 2035.

- Lors de ses réunions des 6, 8 et 13 octobre 2011, le Comité Consultatif des Hydrocarbures
a émis un avis favorable à ladite demande d’extension.

Les parties conviennent ainsi de conclure le présent avenant n°4 à la Convention et ses
annexes régissant la Concession BAGUEL.
CECI ETANT EXPOSE, IL A ETE CONVENU ET ARRETE CE QUI SUIT :

ARTICLE 1°”

Le préambule ci-dessus fait partie intégrante du présent avenant n° 4 et doit être interprété et
appliqué dans ce sens.

ARTICLE 2

La durée de validité de la Concession BAGUEL est prorogée pour une période
supplémentaire de quinze (15) ans, commençant le 22 juin 2020 et prenant fin le 21 juin 2035.

ARTICLE 3

Il est ajouté un paragraphe 4 à l’Article 13 du Cahier des Charges annexé à la Convention
régissant la Concession BAGUEL avec les dispositions suivantes :

"4.1 En vue de l’optimisation de la récupération des gisements BAGUEL/TARFA, le
Titulaire s’engage à réaliser des travaux pour un montant global estimé à quatre millions sept
cents mille dollars des Etats Unis d'Amérique (US$4.700.000) conformément au plan de
développement complémentaire convenu entre les parties, comportant les engagements ci-
après :

- Le reprocessing de la sismique 3D

- Une étude de faisabilité des fracturations hydrauliques
- Une étude réservoir du champ de BAGUEL

- L’activation des puits Tarfa 1 et Tarfa 2

- La stimulation des puits BAGUEL I et BAGUEL 2

Le Titulaire aura satisfait à ses obligations même au cas où ces travaux auraient été réalisés
pour un montant inférieur au coût estimatif.

4.2 Dans le cas où tous les Co-Titulaires jugeraient satisfaisants les résultats des travaux
effectués conformément à l’article 4.1 ci-dessus, le Titulaire réaliserait des travaux
additionnels pouvant atteindre un montant global estimé à vingt millions de dollars des Etats
Unis d'Amérique (US$20.000.000), conformément au plan de développement
complémentaire convenu entre les parties. Il s’agit de tout ou partie des travaux ci-après :

- Les sidetracks de développement des puits BAGUEL 2 et BAGUEL 3 au niveau de la
formation Trias avec possibilité de drains horizontaux et de fracturations hydrauliques et/ou ;

- Un puits d’exploration financé à cent pour cent (100%) par Perenco.

4.3 En cas de non respect par le Titulaire de ses engagements énumérés au paragraphe 4.1 ci-
dessus, il sera tenu de verser à l’Autorité Concédante le montant nécessaire à
l’accomplissement ou à l’achèvement desdits travaux. Ledit montant ainsi que les modalités
de son versement seront notifiés par l’ Autorité Concédante au Titulaire.

4.4 En cas de contestation qui devra être élevée au plus tard trente (30) jours à compter de la
date de notification visée ci-dessus, l’ Autorité Concédante et le Titulaire désigneront d’un
commun accord, un expert indépendant pour trancher le différend les opposant dans les
soixante (60) jours suivants la formulation de ladite contestation. L’expert désigné devra

Le
A 5e
rendre son verdict dans les soixante (60) jours qui suivent sa nomination. Sa sentence est
immédiatement exécutoire.
Les frais et honoraires de l’expert désigné seront supportés à parts égales par le Titulaire et

l’Autorité Concédante. "
ARTICLE 4

Toutes les dispositions de la Convention et ses annexes, qui ne sont pas contraires aux
dispositions prévues au présent avenant n°4 sont intégralement maintenues et continueront à
produire tous leurs effets.

ARTICLE 5

Le présent avenant n°4 est dispensé du droit de timbre. Il sera enregistré sous le régime du
droit fixe aux frais de Perenco et ce conformément aux dispositions de l’article 16 du décret
loi 85-9 du 14 septembre 1985 et de l’article 14 de la Convention.

ARTICLE 6

Le présent avenant n°4 entrera en vigueur après sa signature par les parties sous réserve de
son approbation par loi.

Fait à Tunis,
en sept (7) exemplaires originaux, le 16 avril 2012.

Û

l'Industrie

KHARI

POUR L'ETAT TUNISIEN } , Minist

Signé: Mob

Mohamed Lamine CHAKHARI
Ministre de l’Industrie

POUR L’ENTREPRISE TUNISIENNE D’ACTIVITES PETROLIERES

Mohamed AKROUT
Président-Directeur Général

PERENCO TUNISIA Company Bi
Rue du Lac Biwa - Imm. Hentati \® QE F 7 “se

1053 Les Berges du Lac - Tunis QE ete Re
Tél: 71.861.166 - Fax: 71.860.992 KA”

Rommé de SAINT LEON
Directeur Général

